Citation Nr: 0841093	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  00-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
September 21, 2005 for status post modified Bristol repair, 
right shoulder, due to recurrent dislocations with adhesive 
capsulitis and cystic degenerative changes, bursitis, 
tendonosis, and cyst on the labrum.  

2.  Entitlement to a rating in excess of 20 percent for 
partial tear of supraspinatus tendon of the right shoulder 
with rotator cuff impingement.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1974 
to July 1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision.  During the course of 
the appeal, the veteran was assigned two separate evaluations 
for his shoulder disability.  One is based on limitation of 
motion, and the other is based on muscle impairment.  

In August 2006, based on limitation of motion, the Board 
granted an increased 30 percent evaluation, effective in 
September 2005, for the surgical repair of the right 
shoulder, and denied a rating in excess of 20 percent prior 
to that date.  The Board also denied an increased rating for 
the right shoulder tendon tear, (the evaluation based on 
muscle impairment).  This decision was appealed to the Court 
of Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion for remand (and July 2007 Court Order), the Board's 
decision was partially vacated, leaving intact the increased 
rating from 20 to 30 percent, effective September 21, 2005, 
and remanding the remaining issues to the Board for 
compliance with the terms of the joint motion for remand.  

In April 2008, the veteran's attorney submitted a motion to 
advance the veteran's case on the Board's docket due to his 
financial hardship.  The motion was granted later that month, 
and in May 2008, the veteran submitted a statement on which 
he "waiv[ed his] 90 day period to submit any medical 
evidence..."  

The Board issued a second decision in June 2008 which denied 
a rating in excess of 20 percent for the veteran's right 
shoulder earlier than September 2005; and which remanded the 
veteran's claim for a rating in excess of 20 percent for a 
partial tendon tear in his right shoulder.  This June 2008 
decision was appealed to the Court.  

Pursuant to a July 2008 joint motion for remand (and August 
2008 Court Order), the Board's decision was partially 
vacated, leaving intact the remand portion, and remanding the 
remaining issue to the Board for compliance with the terms of 
the joint motion for remand.  The basis for the joint motion 
for remand was that while the veteran had waived the 90 day 
period to submit medical evidence, his attorney had not 
waived her right to a 90 day waiting period to present 
additional argument or evidence.  

Later in August 2008, the Board sent the veteran's attorney a 
letter, with a copy to the veteran, advising they had 90 days 
to submit any additional argument or evidence.  The veteran's 
attorney submitted additional argument in October 2008.   

Given that the joint motion for remand specifically left the 
remand of the claim for a rating in excess of 20 percent for 
partial tear of supraspinatus tendon of the right shoulder 
with rotator cuff impingement intact; this issue is once 
again addressed in the REMAND portion of the decision below 
(and is reprinted unchanged from the June 2008 Board decision 
to ensure that the remand instructions that were issued in 
June 2008 are carried out with maximum expediency) and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to September 21, 2005, even considering additional 
functional loss of motion, the range of motion of the 
veteran's right shoulder was not limited to midway between 
the side and shoulder level.


CONCLUSION OF LAW

Criteria for a rating in excess of 20 percent for status post 
modified Bristol repair, right shoulder, due to recurrent 
dislocations with adhesive capsulitis and cystic degenerative 
changes, bursitis, tendonosis, and cyst on the labrum prior 
to September 21, 2005 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Code (DC) 5201 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In August 2006, the Board granted a 30 percent rating based 
on limitation of motion of the veteran's right shoulder.  
This rating was made effective September 21, 2005, the date 
the veteran underwent a VA examination showing that the 
severity of his right shoulder disability had increased.  The 
Board denied a rating in excess of 20 percent earlier than 
September 21, 2005.  By a July 2007 order, the Court of 
Appeals for Veterans Claims (Court) partially vacated the 
Board's decision, preserving the increase from 20 to 30 
percent as of September 2005, and remanding the issue of 
whether a rating in excess of 20 percent was warranted for 
the period prior to September 2005, for additional 
consideration.  

In a June 2008 decision, the Board found that a rating in 
excess of 20 percent was not warranted prior to September 
2005.  However, the claim was once again returned to the 
Board pursuant to the terms of a joint motion for remand so 
that the veteran's representative could add argument.  No 
additional medical evidence has been submitted since the June 
2008 Board Decision.

In October 2008, the veteran's representative submitted a 
letter arguing that a rating in excess of 20 percent was 
warranted for the veteran's right shoulder.  However, for the 
reasons discussed below, the Board continues to find that a 
rating in excess of 20 percent is not warranted earlier than 
September 2005.

As of the date the veteran filed his claim in 1999, his right 
shoulder was rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5201; and a separate rating had not yet been 
assigned for partial tendon tear with rotator cuff 
impingement.  Under DC 5201, a 20 percent rating is assigned 
when range of motion of a veteran's dominant arm is limited 
to shoulder level; a 30 percent rating is assigned if the 
range of motion of the dominant arm is limited to midway 
between the side and shoulder; and a 40 percent rating is 
assigned if the range of motion of the arm is limited to 25 
degrees from the side.  

At an MRI in March 1999, the veteran complained about 
shoulder pain; and, in April 1999, the veteran reported that 
shoulder pain and weakness had increased over the past year.  
However, the doctor found the veteran's shoulder to be well 
healed, and the veteran demonstrated abduction to 110 degrees 
and forward elevation to 90 degrees.  

At a private treatment session at the Herrick Clinic in April 
1999 the veteran demonstrated flexion to 90 degrees and 
abduction to 57 degrees; and there was no indication of any 
additional functional loss.

The veteran was then provided with a VA examination in June 
1999 at which he reported pain, weakness, swelling, 
stiffness, instability, giving away, locking, fatigability, 
and lack of endurance.  The examiner estimated that an 
additional 10 percent functional impairment was caused by 
those symptoms beyond what was shown by range of motion 
testing.  The examiner indicated that motion stopped where 
pain began; and indicated that there was evidence of painful 
motion, marked weakness of the right upper extremity 
including a very weak handshake, and guarding.  The veteran 
demonstrated forward flexion in his right shoulder to 94 
degrees and abduction to 96 degrees.  The examiner found no 
edema, effusion, redness, heat, or abnormal movement 
(although the veteran disagreed with these findings).  The 
examiner indicated that the veteran had partial loss of 
function of his right upper extremity.  

At a private treatment session at the Herrick Clinic in 
November 1999 the veteran demonstrated flexion to 75 degrees 
and abduction to 70 degrees; but there was no indication of 
any additional functional loss.

The veteran underwent a second VA examination in November 
2000 at which he complained about pain, weakness, stiffness, 
swelling, heat/redness, instability, giving way, locking, 
fatigability, and lack of endurance.  The examiner found that 
there was objective evidence of pain, as well as instability, 
weakness, and tenderness.  There was also guarding of 
movement.  Nevertheless, the examiner found that the veteran 
had forward flexion in his right shoulder to 94 degrees and 
abduction to 88 degrees; and motion was noted to stop where 
pain began.  

The foregoing evidence shows the range of motion of the 
veteran's right shoulder was limited to roughly shoulder 
level during the period in question and as such an increased 
rating is not warranted.  For example, an April 1999 
treatment record reflects abduction to 110 degrees and 
forward elevation to 90 degrees; and a June 1999 VA 
examination measured abduction to 96 degrees and forward 
elevation to 94 degrees.  At a VA examination in November 
2000, the veteran had abduction to 88 degrees and forward 
elevation to 94 degrees.  Thus, prior to September 2005, the 
range of motion testing always demonstrated motion that was 
greater than between side and shoulder level.  

Certainly, the regulations mandate that consideration be 
given to whether a higher disability evaluation is warranted 
on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  

Here, the veteran's subjective complaints included such 
symptoms as pain, weakness, swelling, stiffness, instability, 
giving way, locking, fatigability, and lack of endurance; yet 
the VA examiners have addressed these complaints in their 
examination reports.  At the veteran's June 1999 examination, 
it was estimated that based on the veteran's reported 
symptoms the veteran had an additional 10 percent functional 
impairment.  At that examination, the veteran demonstrated 
forward flexion to 94 degrees and abduction to 96 degrees.  
Adjusting for functional impairment, 10 percent of 94 is 9.4 
and 10 percent of 96 is 9.6 (rounding up shows 10 degrees of 
functional loss).  Thus, taking the veteran's complaints into 
account would reduce his range of motion from mid 90s to the 
mid 80s.  However, 84 degrees of flexion is well above midway 
between the side and shoulder (which would be roughly 45 
degrees as the side is 0 degrees and shoulder level is 90 
degrees)

In her October 2008 letter, the veteran's representative 
argued that the Board had misrepresented the findings of the 
June 1999 VA examination.  Although the Board specifically 
noted the presence of painful motion, marked weakness of the 
right upper extremity including a very weak handshake, and 
guarding; the representative argued that the veteran had 
periods of flare-ups, and took issue with the 
characterization that the additional 10 percent disability 
took into account the symptoms described by the veteran.  
However, a plain reading of the VA examination report does 
not support the representative's contentions.  For example, 
while the representative argues that the 10 percent 
functional loss does not capture the severity of the 
veteran's right shoulder disability; the examiner states that 
the veteran has "10% additional functional limitation" 
immediately after describing the veteran's periods of flare-
ups, and a sentence after the veteran's complaints of pain, 
weakness, stiffness, swelling, instability, giving way, 
locking, fatigability, and lack of endurance.  As such, it is 
clear that the examiner is taking into consideration the 
impact of flare-ups as well as symptoms of functional 
limitation in determining that the veteran was slightly more 
limited than shown by range of motion measurements alone.

At the veteran's VA examination in November 2000, the 
examiner found that there was objective evidence of pain, as 
well as instability, weakness, and tenderness; but he noted 
that motion stopped where pain began; and he did not indicate 
that any of the other symptoms caused additional functional 
loss beyond pain stopping motion at 94 degrees of forward 
flexion and 88 degrees of abduction.  Thus, the range of 
motion recorded contemplated the veteran's subjective 
complaints.  

The veteran's representative argues that the November 2000 
examination also supported a 30 percent orthopedic rating for 
the veteran's right shoulder.  She points out that at the 
examination the veteran reported that his shoulder hurt all 
the time and complained of pain, weakness, stiffness, 
swelling, heat, redness, instability, giving way, locking, 
fatigability, and lack of endurance.  She also pointed out 
that the examiner found evidence of painful motion, 
instability, weakness, tenderness, abnormal movement, and 
marked guarding of movement.  The Board acknowledges that 
this is an accurate statement of the findings in the 
examination report; as the examiner did find evidence of 
painful motion, instability, weakness, tenderness, abnormal 
movement, and marked guarding; nevertheless, the examiner 
found that the veteran's shoulder motion stopped when pain 
began, and despite the functional limitations in the 
veteran's right shoulder, he still demonstrated forward 
flexion to 94 degrees and abduction to 88 degrees, which is 
approximately at shoulder level.  Thus, the veteran could 
lift his arm to shoulder level before pain began.  Even if 
there was additional functional limitation beyond the 
veteran's painful motion, there is no medical determination 
that this restricted the motion of the veteran's right arm to 
midway between side and shoulder level.  As such, the 
November 2000 examination fails to show that a 30 percent 
rating was warranted for the veteran's right shoulder.

Several private treatment records were submitted, but none of 
the records noted any additional functional loss; and no 
argument was advanced by the veteran's representative that 
they did.

In September 2005, the examiner noted that the veteran had an 
additional impairment of up to 25 percent based on the Deluca 
factors (such as functional loss due to weakness, 
fatigability, incoordination, or pain on movement).  See De 
Luca v. Brown, 8 Vet. App. 202 (1995); and based on this 
additional impairment, a 30 percent rating was awarded.  
However, a 25 percent impairment is considerably larger than 
either the 10 percent impairment that was estimated in June 
1999 or the determination that motion stopped where pain 
began in November 2000.  Therefore, prior to September 2005, 
the evidence failed to show that a rating in excess of 20 
percent was warranted, as the veteran's shoulder disability 
was not shown to functionally limit motion of the right arm 
to midway between side and shoulder level.

Despite the veteran's representative's arguments to the 
contrary, the Board continues to find that the evidence fails 
to support a rating in excess of 20 percent for the veteran's 
right should prior to September 2005, and the veteran's claim 
is therefore denied.

In reaching this decision, the Board has considered the 
applicability of 38 C.F.R. § 3.321(b) and an extra-schedular 
evaluation.  The record, however, does not show an 
exceptional or unusual disability picture not contemplated by 
a schedular rating.  There have been no periods of 
hospitalization as a result of the veteran's shoulder; and, 
while it was noted at the veteran's June 1999 VA examination 
that the veteran's arm interfered with his computer work, 
some interference with employment is contemplated by the 
rating schedule, as are the veteran's complaints and 
symptoms.  The treatment records fail to show marked 
interference with employment.  As such, referral for an 
extraschedular rating is not warranted.
 
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In the present case, notice was provided by letters dated in 
June 2004, June 2005 and March 2006, and any defect 
concerning the timing of the notice requirement was harmless 
error.  Although the notice provided to the veteran was not 
given prior to the first adjudication of the claim, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and ample time 
to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, the veteran's claim was 
readjudicated following completion of the notice 
requirements.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006).

While the veteran may not have been fully informed about the 
relevant Diagnostic Codes, the veteran was represented from 
2003 to 2007 by a veterans' service organization, and has 
subsequently been represented by a private attorney. 
Additionally, the veteran has submitted several statements 
throughout the course of his appeal citing the specific 
rating codes that are applicable in his case; and the 
arguments advanced by the veteran's attorney in the joint 
motions for remand indicated that she had a firm command of 
the applicable rating criteria.  It is therefore clear that 
the veteran is aware of the criteria required to obtain a 
higher rating; and thus the essential fairness of the process 
has not ultimately been affected by any notice error.  

Private and VA treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.  
Furthermore, the veteran indicated that he wished to waive 
the 90 day period in which he could submit additional medical 
evidence; and the veteran's representative was given an 
additional opportunity to provide argument.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent prior to September 21, 2005 
for status post modified Bristol repair, right shoulder, due 
to recurrent dislocations with adhesive capsulitis and cystic 
degenerative changes, bursitis, tendonosis, and cyst on the 
labrum is denied.  


REMAND

As noted above, the remand portion of the Board's June 2008 
decision was preserved by the July 2008 joint motion for 
remand.  The Board is choosing to reproduce, unchanged, the 
remand language from its June 2008 decision below in an 
effort to ensure that the veteran's claim receives the most 
thorough and expeditious processing possible.  It is noted 
that the joint motion for remand that is referred to below is 
the one that formed the basis for the July 2007 Court Order.  

The veteran is currently rated at 20 percent for nerve 
involvement/muscle weakness that is related to his status 
post modified Bristol repair, right shoulder, due to 
recurrent dislocations with adhesive capsulitis and cystic 
degenerative changes, bursitis, tendonosis, and cyst on the 
labrum.

The joint motion for remand suggests that the veteran may 
have several nerve disabilities related to his service 
connected right shoulder.  In particular, the ulnar nerve and 
the median nerve were singled out; and it was noted that the 
veteran may have carpal tunnel syndrome as a result of his 
shoulder disability.  

In addition, the joint motion references a December 2005 VA 
examination, quoting the examiner as saying "I am unable to 
create a nexus between his bilateral median nerve impairment 
and previous right shoulder injury."  The joint motion then 
suggests that it is unclear whether the examiner opined that 
the median nerve problems were not related to the service-
connected disability, or whether the examiner simply offered 
no opinion on the question.  A clarifying examination will be 
sought on Remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Obtain the veteran's VA treatment 
records from February 2008 to the present.

2.  Then, schedule the veteran for an 
examination of the muscles and nerves in 
his right shoulder/arm with the examiner 
who conducted the December 2005 VA 
examination; or, if he is not available, 
with another qualified examiner.  The 
examiner should be provided with the 
veteran's claims file; and should conduct 
any tests deemed necessary.  The examiner 
should identify/diagnose any muscle or 
nerve impairment in the veteran's right 
arm (specifically addressing both the 
ulnar and median nerves); and then provide 
an opinion whether it is as likely as not 
(50 percent or better) that any diagnosed 
nerve or muscle disability is related to 
the veteran's service connected right 
shoulder disability.  

In offering this opinion, the December 
2005 statement the examiner was "unable 
to create a nexus between [the veteran's] 
bilateral median nerve impairment and 
previous right shoulder injury," should 
be clarified with the examiner setting out 
whether he did not believe the median 
nerve impairment and shoulder injury were 
related, or whether he was simply not 
offering an opinion as to the etiology of 
the median nerve condition.  Any opinion 
should be supported by a complete 
rationale.  

3.  The RO should then re-adjudicate the 
veteran's claim for a rating in excess of 
20 percent for a muscle/nerve impairment 
as a result of his right shoulder 
disability.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplement statement of the case and be 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


